Case: 14-10713       Date Filed: 01/26/2015      Page: 1 of 16


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-10713
                              ________________________

                          D.C. Docket No. 8:12-cv-01342-PAZ



MICHELLE ZUBA-INGRAM,

                                                         Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (January 26, 2015)

Before MARCUS and JILL PRYOR, Circuit Judges, and HINKLE, ∗ District
Judge.



∗
  Honorable Robert L. Hinkle, United States District Judge for the Northern District of Florida,
sitting by designation.
                  Case: 14-10713       Date Filed: 01/26/2015     Page: 2 of 16




PER CURIAM:

          Michelle Zuba-Ingram appeals the magistrate judge’s order affirming the

denial of her application for a period of disability, disability insurance benefits, and

supplemental security income by the Social Security Administration (“SSA”). 1

We affirm.

                                       I. BACKGROUND

          In August 2009, Zuba-Ingram filed applications for a period of disability,

disability insurance benefits, and supplemental security income, under Titles II and

XVI of the Social Security Act. Her applications were denied initially, but Zuba-

Ingram was granted a hearing before an administrative law judge (“ALJ”). In a

pre-hearing brief, Zuba-Ingram contended she suffered from severe post-traumatic

stress disorder (“PTSD”), depression, anxiety with panic disorder, and

agoraphobia. She asserted an alleged onset date of June 4, 2009. She further

alleged she had been physically assaulted while serving in the military, and had

also been abused as a child.

          During her October 2010 hearing, Zuba-Ingram testified she was 47, had

attained one master’s degree, and was close to obtaining a second. She had three

children, ages 25, 17, and 11. She previously had worked as a middle-school



1
    The parties consented to disposition by a magistrate judge.
                                                  2
                Case: 14-10713    Date Filed: 01/26/2015   Page: 3 of 16


teacher but left that job in 2007, because regularly occurring fights at the school

caused her to experience flashbacks of “stuff that had happened to [her].” Zuba-

Ingram also had worked nights at a hardware store for approximately six months in

2008, but had been unable to adjust to the late hours. During that time, she also

had experienced flashbacks, migraine headaches, and panic attacks. She had taken

several medications that occasionally caused her to feel dizzy and to be unable to

focus.

         Zuba-Ingram testified she was seeing a therapist at least once each week and

a social worker several times per month. She was being treated by a United States

Department of Veterans Affairs (“VA”) psychiatrist approximately once every five

weeks. The ALJ asked Zuba-Ingram whether she could work in a job requiring no

interactions with others, such as in landscaping. She responded she would be very

anxious about being on others’ property and speaking with them.

         During examination by Zuba-Ingram’s attorney, she testified her migraine

headaches typically started without warning but occasionally were preceded by a

“feeling in [her] neck.” She had experienced 4 headaches during the month

preceding her hearing and approximately 20-22 in the prior year. Some months

she experienced no headaches, while at other times she experienced 3 in one week.

She was unsure how long the migraines lasted because of the side effects of

medication she took to treat them.

                                           3
             Case: 14-10713     Date Filed: 01/26/2015   Page: 4 of 16


      The ALJ determined Zuba-Ingram could not perform her past relevant work.

The ALJ asked a vocational expert (“VE”) to identify jobs Zuba-Ingram could

perform for her age, education, and experience, provided (1) she had no exertional

limitations; (2) she needed to avoid unprotected heights, heavy equipment, and

operating machinery; and (3) she could carry out simple, routine, repetitive work

that did not change daily and involved limited interactions with others and no team

coordination. The VE identified three jobs: hand-packager, assembler, and

groundskeeper.

      The ALJ asked the VE to identify the maximum number of absences that

would be accommodated without losing one’s job. The VE responded: “Three

times in a month which would be ten to 12 times in a total year. So after five

months of two absences that person would be terminated from employment.”

When asked whether jobs existed for one who could work eight hours per day only

“on an unpredictable basis,” the VE responded that such an individual would be

unemployable.

      In support of her application, Zuba-Ingram submitted records related to her

previous disability claim to the VA for her PTSD and migraines. The VA’s

December 1, 2009 report included information resulting from examinations of

Zuba-Ingram by several VA medical professionals. Neurophysiology fellow

Jonathan M. Johnson, M.D., opined Zuba-Ingram had reported “continued

                                         4
              Case: 14-10713      Date Filed: 01/26/2015    Page: 5 of 16


problems with frequent headaches” attributed to an assault in 1983, during which

an assailant hit Zuba-Ingram numerous times in the head with fists and a night

stick. Since that time, the frequency of the headaches had decreased, and Zuba-

Ingram currently was experiencing an average of approximately 3 headaches every

three to four months. They occurred “in clusters of two or three within a few

weeks of each other and [would] then . . . be absent or rare for a month or two.”

While experiencing the headaches, Zuba-Ingram was “unable to function or

tolerate social interaction and require[ed] sleep in a dark quiet room” until they

subsided. The headaches had been present for years, and no clear change in this

pattern appeared over the previous one to two years. Dr. Johnson’s assessment

was, because of blunt trauma, Zuba-Ingram had developed migraine headaches that

“appear[ed] to be relatively stable but . . . interfere[d] with her ability to function

during acute attacks.”

      Amy Connell, M.D., reported Zuba-Ingram had a history of substance abuse

in remission. In addition to the 1983 assault, Dr. Connell also discussed a three-

day-long physical assault in 1982 that had rendered Zuba-Ingram unconscious.

Zuba-Ingram had attributed continuing migraine headaches to the 1983 assault.

Dr. Connell discussed at length Zuba-Ingram’s history of physical abuse and self-

harm, which included two suicide attempts and psychiatric hospitalizations.



                                            5
               Case: 14-10713    Date Filed: 01/26/2015   Page: 6 of 16


Dr. Connell diagnosed Zuba-Ingram with chronic PTSD, major depressive

disorder, and borderline personality disorder.

      Amy Krohn, M.D., a VA staff psychiatrist, stated she had been treating

Zuba-Ingram since October 2007. Dr. Krohn reported Zuba-Ingram suffered from

PTSD resulting from a traumatic physical assault while she was serving in the

military. Dr. Krohn discussed several of Zuba-Ingram’s PTSD symptoms in detail,

noted that she did not suspect malingering, and stated Zuba-Ingram had been

unemployable because of PTSD since June 2009. Dr. Krohn’s letter did not

mention migraine headaches. An April 26, 2010, letter contained similar

information.

      Consultative examiner John L. Peggau, Psy.D., a clinical psychologist,

examined Zuba-Ingram on November 16, 2009. Zuba-Ingram reported suffering

from PTSD, anxiety, panic attacks, and depressive episodes. She informed

Dr. Peggau about an incident in the military, when a male officer had locked her in

his room and had physically assaulted her. She reported taking three medications

for migraine headaches. According to Dr. Peggau:

               [Zuba-Ingram] said that she estimates monthly migraine
               headaches but all of this was very vague and she kept
               changing her frequency from monthly to “not in quite a
               long while sometimes.” She acted as if she was crying
               but there were never any tears. She was extremely labile
               and dramatic with a theatrical presentation that had a


                                          6
               Case: 14-10713      Date Filed: 01/26/2015      Page: 7 of 16


              large questionable component of malingering or gross
              embellishment and acting.

       Dr. Peggau further reported Zuba-Ingram “was lacking in specifics and in

detail when asked direct question[s]. Instead, she would often just go on

discussing other things.” Dr. Peggau diagnosed Zuba-Ingram with anxiety

disorder and personality disorder “with borderline and histrionic features, severe.”

       On November 25, 2009, state agency consultant Michele Womontree,

Psy.D., completed a mental Residual Functional Capacity (“RFC”) assessment for

Zuba-Ingram. Her assessment was Zuba-Ingram had experienced moderate

limitations in various work-related and social-functioning abilities.

Dr. Womontree opined Zuba-Ingram should be engaged in work involving “highly

structured and routinized tasks which need not be simple but should have clear,

unchanging expectations,” and “in a situation where there are not many social

interactions or expectations.” Dr. Womontree did not address Zuba-Ingram’s

headaches.

       Based on the accumulated evidence, on December 11, 2009, the VA granted

Zuba-Ingram a “service connection” 2 for PTSD and “major depressive disorder

(also claimed as anxiety and panic attacks),” with an evaluation of 70%, effective



2
  A “service connection” refers to a showing that a particular injury or disease resulting in
disability was incurred coincident with, or was aggravated during, military service. 38 C.F.R.
§ 3.303(a).
                                               7
              Case: 14-10713     Date Filed: 01/26/2015    Page: 8 of 16


June 2008. A service connection also was granted for post-traumatic migraine

headaches related to Zuba-Ingram’s 1983 assault, with an evaluation of 30%,

effective October 2009. The decision explained:

             We have assigned an evaluation of 30 percent based on
             the VA exam of November 2009 that stated you currently
             experience 3 headaches per 3-4 month period and that
             your headaches cause you to be unable to function or
             tolerate social interaction and require sleep in a dark and
             quiet room until they subside. Although your symptoms
             do not exactly meet the criteria for a 30 percent
             evaluation, based on your overall constellation of
             symptoms, we consider your headaches to be
             incapacitating and occur once a month on average.
             Therefore, the higher evaluation of 30 percent has been
             assigned.
             A higher evaluation of 50 percent is not warranted unless
             there are very frequent, completely prostrating, and
             prolonged attacks productive of severe economic
             inadaptability.
      These evaluations were continued in an August 2010 VA rating decision,

which concluded Zuba-Ingram was unemployable because of PTSD as of

December 28, 2009. As to Zuba-Ingram’s headaches, the 2010 VA decision

explained:

             The VA neurological examiner of July 8, 2010,
             concurred with the November 23, 2010 3 examiner’s
             diagnosis/medical opinion, and stated that your
             headaches do not limit you from any sort of work other


3
  This date appears to be a typographical error. A VA examiner previously had seen Zuba-
Ingram on November 23, 2009.
                                              8
               Case: 14-10713     Date Filed: 01/26/2015    Page: 9 of 16


               than the fact that you have an occasional absence from
               work during headache flares. The core of your individual
               unemployability claim vests in your post-traumatic stress
               disorder symptoms.

      In addition to the evidence preceding the VA’s decision, Zuba-Ingram

submitted subsequent evidence to the ALJ. A February 2010 disability

determination services (“DDS”) summary noted Zuba-Ingram had been treated for

headaches in May 2008. An October 2009 DDS summary had identified

headaches as one of several active problems in August 2009, again without

elaboration.

      In a letter dated April 29, 2010, Marianne Geiger, M.D., a psychiatrist Zuba-

Ingram had not seen since 2007, stated:

               I have been Michelle Zuba-Ingram’s treating physician
               for several years. During that time she has had bouts of
               severe depression, self-injurious behavior, and several
               incidents of suicidal ideation for which I had to call the
               police for transport to a psychiatric facility. She has been
               unable to tolerate the demands of staying employed. All
               of this, in my opinion, is due to major depression and
               PTSD and is related to the severe migraines she
               experiences. To date the medications we have tried have
               had only partial efficacy. I believe her to be disabled and
               unable to perform the duties of any and all employment.
      Zuba-Ingram also submitted VA progress notes discussing her medical care

between February and September 2010. These notes contained several references

to severe PTSD, anxiety, depression, flashbacks, and self-harm. They also

contained the scattered references to headaches.
                                            9
             Case: 14-10713     Date Filed: 01/26/2015    Page: 10 of 16


      In a January 10, 2011, decision, the ALJ concluded Zuba-Ingram had not

been disabled since her alleged onset date of June 4, 2009. The ALJ determined

Zuba-Ingram had not engaged in substantial gainful activity since her alleged onset

date and had the following severe impairments: PTSD, anxiety, substance abuse in

remission, and migraine headaches. But Zuba-Ingram did not have an impairment

or combination of impairments that met or equalled a listed impairment. The ALJ

concluded Zuba-Ingram had (1) no restrictions in daily-living activities;

(2) moderate difficulties in social functioning and in concentration, persistence, or

pace; and (3) one extended-duration episode of decompensation.

      The ALJ further determined Zuba-Ingram retained a maximum RFC to

perform a full range of work at all exertional levels, subject to the following

nonexertional limitations: (1) the need for simple, routine, repetitive tasks that stay

the same day to day and involve no team coordination and only minimal

interaction with others; and (2) the need to avoid unprotected heights, heavy

equipment, and operating machinery. The ALJ discussed several of the symptoms

alleged by Zuba-Ingram, including her assertion that she experienced migraine

headaches because of a past physical assault. The ALJ concluded Zuba-Ingram’s

medically determinable impairments reasonably could be expected to cause the

alleged symptoms. Zuba-Ingram’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not credible, to the extent

                                          10
              Case: 14-10713   Date Filed: 01/26/2015   Page: 11 of 16


they were inconsistent with the ALJ’s RFC assessment. While acknowledging

Zuba-Ingram’s history of significant trauma, the ALJ noted her treatment generally

had been successful in reducing or controlling her symptoms.

        The ALJ determined Zuba-Ingram’s testimony concerning the limiting

effects of her symptoms, including her allegations of unpredictable migraines 4

times per month, were contradicted by the daily-living and work activities Zuba-

Ingram had engaged in immediately before her alleged onset date and July 2009

hospitalization. The ALJ declined to credit Dr. Geiger’s contrary one-paragraph

April 2010 statement, because Zuba-Ingram had not seen Dr. Geiger since 2007.

Very limited weight also was assigned to the opinions of Dr. Krohn, whose

statement that Zuba-Ingram had been unable to work for some time was

inconsistent with the record. The ALJ accorded substantial weight to the state

agency consultants’ opinions, because they were well-reasoned and consistent with

other evidence.

        The ALJ further concluded Zuba-Ingram was unable to perform any past

relevant work. Nevertheless, considering her age, education, work experience, and

RFC, in conjunction with the 20 C.F.R. Part 404 Medical-Vocational Guidelines,

there were significant numbers of jobs in the national economy Zuba-Ingram could

perform. The Appeals Council denied Zuba-Ingram’s request for review in April

2012.

                                        11
             Case: 14-10713    Date Filed: 01/26/2015     Page: 12 of 16


      Zuba-Ingram sought review in district court. She filed a memorandum and

argued the ALJ had erred in evaluating her migraine-headache pain and failed to

provide sufficient reasons for discrediting her complaints. She supported her

testimony concerning her migraine headaches with her medical records. Zuba-

Ingram further argued the ALJ erred by failing to give any weight to the 30%

disability rating assigned by the VA for her headaches.

      The magistrate judge affirmed the ALJ’s decision. The magistrate judge

concluded the record contained little objective evidence to support Zuba-Ingram’s

claims regarding the limiting effects of her migraine headaches. The Social

Security regulations endorsed the ALJ’s conclusion he was not bound by the VA’s

disability findings. The ALJ also would have been entitled to reject the VA’s

ratings based solely on his credibility finding. Although the ALJ should have

explained in greater detail the weight he afforded to the VA’s findings, the

magistrate judge determined the error was harmless.

                                II. DISCUSSION

      Zuba-Ingram argues on appeal the ALJ failed to provide sufficient reasons

for discrediting her complaints about pain caused by her migraine headaches. She

contends the ALJ erred by failing to address the frequency, intensity, and duration




                                         12
              Case: 14-10713         Date Filed: 01/26/2015    Page: 13 of 16


of her headaches in the RFC findings and by failing to include a finding regarding

the severity of her limitations. 4

       “In Social Security appeals, we must determine whether the Commissioner’s

decision is supported by substantial evidence and based on proper legal standards.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation

and internal quotation marks omitted). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. (citation and internal quotation marks

omitted). “We may not decide the facts anew, reweigh the evidence, or substitute

our judgment for that of the Commissioner.” Id. (alteration, citation, and internal

quotation marks omitted). A litigant who offers no substantive argument on an

issue in her initial brief abandons that issue on appeal. Timson v. Sampson, 518

F.3d 870, 874 (11th Cir. 2008).

       The Commissioner uses a five-step, sequential evaluation process to

determine whether a claimant is disabled. Winschel, 631 F.3d at 1178. The first

three steps ask whether the claimant (1) currently is engaged in substantial gainful

activity and (2) has a severe impairment or combination of impairments (3) that

meet or equal the severity of the specified impairments in the Listings. Id. The


4
  Zuba-Ingram has not argued in this court that the ALJ erred in not according the VA’s
migraine-headache disability rating appropriate weight. Therefore, she has abandoned that
argument on appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                             13
             Case: 14-10713     Date Filed: 01/26/2015    Page: 14 of 16


fourth step asks whether, based on the claimant’s RFC assessment, the claimant

can perform any of her past relevant work. Id. The RFC is that which an

individual still is able to do despite the limitations caused by her impairments.

Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The ALJ must

consider all of the evidence in the record in determining the claimant’s RFC. See

id. The final step asks whether there are significant numbers of jobs in the national

economy the claimant can perform, given her RFC, age, education, and work

experience. Winschel, 631 F.3d at 1178.

      To establish a disability based on testimony of pain and other symptoms, the

claimant must satisfy two parts of a three-part test by showing “(1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam).

      In weighing the evidence, “credibility determinations are the province of the

ALJ.” Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005) (per curiam). If

the ALJ discredits a claimant’s subjective testimony, the ALJ “must articulate

explicit and adequate reasons for doing so.” Wilson, 284 F.3d at 1225. A clearly

articulated credibility finding supported by record evidence will not be disturbed

on appeal. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam).

                                          14
             Case: 14-10713     Date Filed: 01/26/2015    Page: 15 of 16


      By failing to state any arguments on appeal in support of any disability

claims Zuba-Ingram may have had based on impairments other than migraine

headaches, she has abandoned this issue. See Timson, 518 F.3d at 874. She has

not shown the ALJ erred in failing to credit her allegations concerning the limiting

effects regarding her migraine headaches or failed to explain adequately his

decision. Zuba-Ingram testified she had experienced approximately 20-22

migraine headaches in the year preceding her hearing. This testimony was

inconsistent with Dr. Johnson’s December 2009 report, which showed the

frequency of her headaches had decreased over the years, and she was

experiencing an average of approximately 3 headaches every three to four months

in 2009. Zuba-Ingram’s December 2009 VA rating decision similarly reported she

experienced 3 headaches every three to four months. Aside from Dr. Johnson’s

report, the totality of Zuba-Ingram’s medical records contained only scattered,

isolated references to migraine headaches.

      The ALJ was entitled to find Zuba-Ingram’s testimony regarding her prior

employment, daily activities, and travels called into question her allegations

concerning the limiting effects of her migraine headaches. She did not indicate

migraine headaches interfered with travelling or daily activities. Her testimony as

to the limiting effects of flashbacks in prior jobs similarly did not refer to migraine

headaches. The ALJ was entitled to assign limited weight to Dr. Geiger’s opinion

                                          15
             Case: 14-10713    Date Filed: 01/26/2015   Page: 16 of 16


that Zuba-Ingram was unemployable, because Zuba-Ingram testified she had not

seen Dr. Geiger in approximately two years. She also has not shown the ALJ erred

in his assessment of Dr. Krohn’s letters, because they did not mention migraine

headaches.

      Zuba-Ingram’s argument that the ALJ’s RFC assessment inadequately

accounted for her headaches is misplaced. The ALJ’s conclusion as to Zuba-

Ingram’s maximum RFC shows the ALJ determined she had not established

credible RFC limitations regarding her headaches. The factual findings underlying

the VA’s migraine-headache-disability rating, including Zuba-Ingram’s having

experienced 3 headaches every three to four months, were consistent with the

ALJ’s conclusion she could work. Accordingly, we hold that the Commissioner’s

decision is supported by substantial evidence and based on proper legal standards.

             AFFIRMED.




                                        16